Citation Nr: 1128989	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  02-12 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for gastrointestinal disease, to include an ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The Veteran served on active duty from August 1947 to June 1950, and from March 1951 to February 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2001 and March 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran and his spouse testified at a Board hearing at the RO in May 2005.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  On November 18, 2009, the Board issued a decision denying entitlement to an evaluation in excess of 40 percent for gastrointestinal disease, to include an ulcer.

2.  At the time of the November 18, 2009 Board decision, the record included VA treatment records up to August 2006.

3.  Subsequent to promulgation of the November 18, 2009 decision, the Veteran submitted additional evidence to the Board indicating that he received treatment at a VA medical center during the period from September 2006 to November 2009.




CONCLUSION OF LAW

The part of the November 18, 2009 Board decision that denied entitlement to an evaluation in excess of 40 percent for service-connected gastrointestinal disease, to include an ulcer, is vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

At the time of the Board's November 18, 2009 decision, the record only contained VA treatment records up to August 2006.  Subsequent to promulgation of the Board's November 18, 2009 decision, the Veteran submitted additional evidence consisting of a chart from a VA medical center showing the Veteran's weight fluctuations from January 2000 to January 2010.  As the Veteran clearly went to the VA medical center at the times the weights were recorded, there are potentially relevant VA records from September 2006 to November 2009 that were not considered in the November 18, 2009 Board decision.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because VA treatment records from September 2006 to November 18, 2009 were not associated with the claims file and considered in the November 18, 2009 decision even though VA was considered in constructive possession of those records at the time, the Board finds that the Veteran was denied due process of law.

Accordingly, the part of the November 18, 2009 Board decision that denied entitlement to an evaluation in excess of 40 percent for a gastrointestinal disease, to include an ulcer, is vacated.


ORDER

The part of the November 18, 2009 Board decision that denied entitlement to an evaluation in excess of 40 percent for service-connected gastrointestinal disease, to include an ulcer, is vacated.

REMAND

In February 2010, the Veteran submitted additional evidence to the Board consisting of a chart from a VA medical center showing the Veteran's weight fluctuations from January 2000 to January 2010.  The record currently only contains VA treatment records and examination reports up to August 2006.  As the Veteran clearly went to the VA medical center at the times the weights were recorded, there are potentially relevant VA records from September 2006 to at least January 2010 that have not been associated with the Veteran's claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board finds that a remand is required for the purpose of obtaining these VA treatment records and associating them with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any available VA treatment records from September 2006 to present.  If no records can be found or further efforts to obtain the records would be futile, document in the claims file the actions/steps taken to obtain the records and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, and any other development deemed necessary by the AOJ (to include an examination, if warranted), adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



